Exhibit 99.1 Gregory J. Larson Chief Financial Officer Gee Lingberg Vice President NEWS RELEASE HOST HOTELS& RESORTS, INC. REPORTS RESULTS FOR THE SECOND QUARTER 2015 BETHESDA, MD; July 30, 2015 – Host Hotels& Resorts, Inc. (NYSE: HST), the nation’s largest lodging real estate investment trust (“REIT”), today announced results of operations for the second quarter of 2015. Operating Results (in millions, except per share and hotel statistics) Quarter ended June 30, Percent Year-to-date ended June 30, Percent Change Change Total revenues $ 1,449 $ 1,431 1.3% $ 2,766 $ 2,740 0.9% Comparable hotel revenues (1) 4.0% 3.6% Net income 35.8% (7.0)% Adjusted EBITDA (1) 2.7% 3.3% Change in comparable hotel RevPAR: Domestic properties 5.3% 4.7% International properties - Constant US$ (5.9)% (1.3)% Total - Constant US$ 4.8% 4.4% Diluted earnings per share 33.3% (6.8)% NAREIT FFO per diluted share (1) — 4.0% Adjusted FFO per diluted share (1) 7.0% 6.6% NAREIT Funds From Operations (“FFO”) per diluted share, Adjusted FFO per diluted share, Adjusted EBITDA and comparable hotel results are non-GAAP (U.S. generally accepted accounting principles) financial measures within the meaning of the rules of the Securities and Exchange Commission (“SEC”). See the Notes to Financial Information on why the Company believes these supplemental measures are useful, reconciliations to the most directly comparable GAAP measure, and the limitations on the use of these supplemental measures. Second quarter 2015 results reflect the following: · Comparable RevPAR on a constant dollar basis improved 4.8% for the quarter, driven by a 4.5% increase in average room rate and slight increase in occupancy. Year-to-date, the Company’s comparable RevPAR on a constant dollar basis increased 4.4%, reflecting rate growth of 4.7%, partially offset by a slight decline in occupancy. During the first half of 2015, operating results were significantly affected by disruption related to the renovation of guest rooms and public spaces, although the disruption effect was less significant in the second quarter. For the 75 hotels with no renovation disruption in either of the first half of 2014 and 2015, RevPAR increased 5.4% and 5.5% for the quarter and year-to-date, respectively, on a constant dollar basis. · Comparable RevPAR at the Company’s domestic properties improved 5.3% for the quarter and 4.7% year-to-date. The second quarter RevPAR improvements were led by the properties in the Company’s west coast markets with double digit RevPAR increases in the San Diego, Seattle, San Francisco and Hawaii markets. The Company’s New York properties continued to lag the domestic portfolio due to increased supply in the market, as well as renovation disruption at the Newark Liberty International Airport Marriott. RevPAR increased 6.8% at its Washington D.C. hotels for the quarter, despite on-going renovations at three of the larger properties. · On a constant dollar basis, RevPAR at the Company’s international properties decreased 5.9% for the second quarter and 1.3% year-to-date. The decline was primarily due to difficult comparisons for the JW Marriott Hotel Rio de Janeiro due to the FIFA World Cup that affected results in the second and third quarter of 2014, as well as renovation disruption during 2015 at the Calgary Marriott Downtown Hotel. For the second quarter, on a constant dollar basis, and excluding the Rio de Janeiro and Calgary properties, RevPAR increased 9.5% for the remaining 10 international properties. · Comparable hotel EBITDA margins increased 25 basis points to nearly 30% for the quarter and 40 basis points to 28% year-to-date, which drove the growth in comparable hotel EBITDA of 4.8% and 5.1%, respectively. The Company’s EBITDA margins were negatively impacted by 20 basis points in both the quarter and year-to-date due to the previously disclosed adoption, on January 1, 2015, of the 11th Edition of the Uniform System of Accounts for the Lodging Industry (USALI). · Total revenues increased 1.3% for the quarter and 0.9% year-to-date, reflecting revenue growth of 4.0% for the quarter and 3.6% year-to-date at the Company’s comparable properties, partially offset by dispositions and disruption due to significant redevelopment projects for its non-comparable properties. The net effect of the acquisition and disposition activity resulted in a net decrease in total revenues of $20million for the quarter and $41million year-to-date 2015. · Adjusted EBITDA increased 2.7%in the quarter and 3.3% year-to-date, reflecting improvements in the operating results of the Company’s portfolio. In the second quarter, Adjusted EBITDA was negatively affected by hotel dispositions and currency fluctuations. For the second quarter 2015 compared to 2014, the net effect of dispositions and acquisitions is estimated to have decreased net income by $7million and Adjusted EBITDA by $9million, while the effect of currency fluctuations is estimated to have decreased Adjusted EBITDA by $6million, and net income by $2 million. · Adjusted FFO per diluted share increased 7.0% to $0.46 per share for the quarter and 6.6% to $0.81 per share year-to-date. · Net income increased $57million to $216million for the quarter, reflecting improvements in operations and gains on sales for both the consolidated portfolio and the Company’s European joint venture, partially offset by an increase in debt extinguishment costs. Year-to-date, net income decreased $24million to $320million as improvements in operations were offset by a decrease in gains on asset sales of $54million and a $17million increase in debt extinguishment costs.
